Citation Nr: 0620068	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-33 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and L.D.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1953 to June 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 3, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, including private medical records, which were not 
previously considered by the RO.  However, the veteran 
submitted a waiver of the RO's initial consideration of the 
evidence in April 2006.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Bilateral hearing loss was not manifested during service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to service.

3.  The veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.  

4.  A back disorder was not manifested during service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred during active service. 38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307 (2005).

3.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, a VCAA letter was sent to the veteran in March 
2001, prior to the issuance of the March 2002 rating 
decision, as well as in August 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the March 2001 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The August 2003 letter also indicated that 
the veteran needed evidence of a chronic disability in 
service or evidence of continued treatment for symptoms since 
service.  It was also noted that he needed evidence of in-
service incurrence or aggravation, or in the case of 
presumptive conditions specified in 38 C.F.R. § 3.309, 
evidence that the condition manifested to a compensable 
degree within a specified period of time as provided by law.  
Additionally, the October 2003 statement of the case (SOC) 
and the May 2005 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims for service 
connection.

In addition, the RO informed the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2001 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  Additionally, the August 2003 letter informed him 
that VA was responsible for obtaining VA treatment reports 
and VA examination reports and that VA would make reasonable 
efforts to obtain any evidence he identified if he provided 
any necessary release and a valid, current address.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims. 

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2001 and August 2003 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The March 2001 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the 
August 2003 letter informed the veteran that it was his 
responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims for service connection.  In this regard, the RO 
has informed the appellant in the rating decisions, SOC, and 
SSOC of the reasons for the denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for bilateral hearing loss, tinnitus, or a back 
disorder, and thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  In addition, the veteran was 
afforded VA examinations in May 2003 and June 2003, and he 
was provided the opportunity to testify at an April 2006 
hearing before the Board.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and a SSOC, which informed them 
of the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
sensorineural hearing loss and arthritis, may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


I.  Bilateral Hearing Loss and Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss or tinnitus.  The veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of bilateral hearing loss or tinnitus.  In fact, a 
clinical evaluation performed at the time of the veteran's 
separation in June 1957 found his ears and drums to be 
normal, and whispered and spoken voice testing revealed 15/15 
hearing in both ears.  Moreover, the medical evidence of 
record does not show that the veteran sought any treatment 
for hearing loss or tinnitus for many decades following his 
separation from service.  Therefore, the Board finds that 
bilateral hearing loss and tinnitus did not manifest during 
service or for many decades thereafter.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss or tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss and tinnitus is itself evidence 
which tends to show that bilateral hearing loss and tinnitus 
did not have an onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence establishing that 
bilateral hearing loss and tinnitus manifested during service 
or within close proximity thereto, the Board also finds that 
the more probative evidence of record does not link the 
veteran's current bilateral hearing loss and tinnitus to 
service.  The veteran has contended that he had acoustic 
noise exposure in service to which his current hearing loss 
and tinnitus is related.  In particular, he testified at his 
April 2006 hearing before the Board that there was one 
incident during which he filled in as an ammunition passer 
and was close to guns being fired during a practice exercise.  
However, the Board emphasizes that the veteran described only 
one incident, which does not appear to be very extensive.  
Moreover, the evidence of record does not even substantiate 
the veteran's claim of acoustic trauma.  Although the 
veteran's personnel records could not be obtained, his DD 214 
shows that he was assigned to the U.S.S. Nereus in 1956 
following the end of the Korean War, and his military 
occupational specialty was a cook.  As such, the veteran's 
alleged incident is not consistent with the circumstances of 
his service as shown by official records.  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  Moreover, his service medical 
records do not indicate that he any complaints regarding a 
blast injury or that he sought treatment to have wax removed 
from his ear following such an incident.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a finding of acoustic trauma in service.  

The Board does acknowledge the private medical records dated 
in December 2002 a as well as the June 2003 VA examination 
report, which both support the veteran's contention that he 
currently has bilateral hearing loss and tinnitus that is 
related to his military service.  In this regard, the private 
medical records dated in December 2002 indicate that the 
veteran's left ear hearing loss was most likely due to his 
noise exposure in military service.  The June 2003 VA 
examiner also opined that it was at least as likely as not 
that the veteran's current hearing loss was related at least 
in part to his military service and that his tinnitus was 
probably consistent with his hearing loss.  However, as 
discussed above, there is no evidence of hearing loss, 
tinnitus, or acoustic trauma in service, and as such, it 
appears that those opinions are based on the veteran's own 
unsubstantiated history.  Accordingly, the Board assigns no 
probative weight to the opinions of the December 2002 private 
physician and the June 2003 VA examiner. Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991)(an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion); see LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss and 
tinnitus.


II.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a back 
disorder.  At the outset, the Board observes that an August 
1974 administrative decision found that injuries sustained as 
a result of the automobile accident on May 3, 1955 were 
incurred as a direct result of the veteran's own misconduct, 
deliberate wrongdoing, and a wanton or reckless disregard of 
the consequences.  It was determined that the injuries 
sustained as a result of that accident are not considered as 
having been occurred in the line of duty.  As such, service 
connection cannot be granted for a back disorder that was the 
result of the automobile accident that occurred on May 3, 
1955.

The veteran's service medical records do indicate that an x-
ray was obtained in December 1953, which revealed congenital 
anomalies of the thoracic spine.  However, the remainder of 
his service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been related to a congenital disorder.  In 
this regard, the Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.  The VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability. Id.  However, as 
to a superimposed back disorder, such is not shown by 
competent medical evidence until decades after service.  
Notably, a clinical evaluation performed at the time of the 
veteran's separation in June 1957 did not note any clinical 
abnormalities of the spine.  In fact, the medical evidence of 
record does not show that the veteran sought any treatment 
for his back for many decades following his separation from 
service.  The Board finds this gap in time significant, and, 
as noted above with regard to the claims for service 
connection for bilateral hearing loss and tinnitus, it weighs 
against the existence of a link between the veteran's 
tinnitus and her time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Therefore, 
the Board finds that a back disorder did not manifest during 
service nor did arthritis manifest to a compensable degree 
within one year thereafter.

In addition to the lack of evidence establishing that a back 
disorder manifested during service or within close proximity 
thereto, the Board also finds that the more probative 
evidence of record does not link the veteran's current back 
disorder to service.  The May 2003 VA examiner noted that 
that the veteran's service medical records were negative for 
any type of significant injury pattern and commented with a 
reasonable degree of medical probability that the veteran's 
intervertebral disc disease was just as likely as not 
secondary to an aging process.  The Board does acknowledge a 
November 2002 letter submitted by a VA physician who opined 
that the veteran's heavy lifting on a regular basis in 
service for two to three years would have likely contributed 
to his current spine problem.  However, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record). The Board, of 
course, is not free to project medical evidence on the basis 
of its own unsubstantiated medical conclusions. Flash v. 
Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the May 
2003 VA examiner's opinion to be more probative. The November 
2002 VA physician apparently did not have a comprehensive 
review of the claims file.  In this regard, the Board notes 
that the November 2002 VA physician did not indicate that he 
had reviewed the veteran's claims file.  Instead, it appears 
that the VA physician based his statement on the veteran's 
own unsubstantiated history.  As such, the November 2002 VA 
physician's opinion rests on incomplete information.  In 
contrast, the May 2003 VA examiner offered his opinion based 
on a review of all of the evidence, including the available 
service medical records, and offered a rationale for the 
opinion reached that is clearly supported by the evidence of 
record.  Moreover, the May 2003 examiner specifically 
addressed the November 2002 opinion and stated that is was 
not based on sound medical evidence of an injury pattern.  
More specifically, the examiner observed that the veteran's 
service medical records were silent for any significant 
trauma and disagreed with attributing the current disorder to 
service based solely on lifting without a mechanism of 
injury.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the May 2003 VA 
medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a back disorder.


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss, tinnitus, and a back 
disorder is not warranted.  The veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


